Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim 21, 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and claim 16 of US 10475378. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variation of each other.



Claim 1 of this Application
US 10475378

a display panel comprising a pixel at an intersection of a data line, a feedback line, and a scan line; 
a data driver configured to provide a data signal to the pixel through the data line to enable the pixel to emit light according to the data signal; and a sensing unit configured to generate a reference voltage based on the data signal, to generate first sensing data based on a sensing current that flows through the feedback line in response to the reference voltage, and to generate second sensing data by digital-converting the reference voltage.

34. (New) The display device of claim 21, further comprising: a timing controller configured to generate compensation data to compensate degradation information of an organic light emitting diode of the pixel and deviation information of a threshold voltage of a driving transistor of the pixel based on the first sensing data and the second sensing data.

36. (New) A method of driving an organic light emitting display device comprising a pixel at an intersection of a data line, a feedback line, and a scan line, the method comprising: providing a data signal to the pixel through the data line to enable the pixel to emit light according to the data signal; generating a reference voltage based on the data signal; generating second sensing data for the reference voltage; and generating first sensing data based on a sensing current that flows through the 

40. (New) The method of claim 36, further comprising: generating compensation data to compensate degradation information of an organic light emitting diode of the pixel and deviation information of a threshold voltage of a driving transistor of the pixel based on the first sensing data and the second sensing data.




a display panel comprising a pixel at an intersection of a data line, a feedback line, and a scan line; 
a data driver configured to provide a data signal to the pixel through the data line to enable the pixel to emit light according to the data signal; 
a sensing unit configured to generate a reference voltage based on the data signal, to generate first sensing data based on a sensing current that flows through the feedback line in response 
to the reference voltage, and 
to generate second sensing data by digital-converting the reference voltage; and 
a timing controller configured to generate compensation data based on the first sensing data and the second sensing data. 







16. A method of driving an organic light emitting display device comprising a pixel at an intersection of a data line, a feedback line, and a scan line, the method comprising: 
providing a data signal to the pixel through the data line to enable the pixel to emit light according to the data 
signal; 
generating a reference voltage based 
on the data signal; 
generating second sensing data for the reference voltage; 
generating first sensing data based on 

generating compensation data based 
on the first sensing data and the 
second sensing data.



DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22, 31-35, 36-38, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140347332 A1) in view of Lee (US 20160117988 herein after ShinWoo Lee).
Regarding claim 21 Lee disclosed an organic light emitting display device comprising:
5a display panel comprising a pixel at an intersection of a data line, a feedback line, and a scan line ([0008] a pixel unit configured to include pixels arranged at intersection portions of data lines, feedback lines, scan lines and sensing control lines );

a data driver (Fig. 1 item 120) configured to provide a data signal to the pixel through the data line (Fig. 1, data lines D1 to Dm) to enable to emit light ([0044] The pixels 170 emit light with various colors such as red, green, blue and white) according to data signal ([0042] "display period" means a period in which the pixel 170 emits light with a luminance level corresponding to a data signal output from the data driver 120); 
and  
a sensing unit (Fig. 3, item 150 and also sensing circuit 151-i)  configured to generate a reference voltage (Fig. 3, Vref2 also see [0018] generating an output voltage by integrating current supplied through a feedback line during a predetermined period; comparing the output voltage with the voltage of a reference power source; correcting a compensation data stored in a memory based on the comparison and correcting a data based on the compensation data, and adjusting the corrected data and then supplying the adjusted data to pixels)  based on the data signal (Fig. 3. Di or data line signal, also see [0064] when the output voltage Vout is less than the voltage of the first reference power source Vref1, the comparator 1513 outputs a comparison result signal CRS for 

to generate first sensing data based on a sensing current that flows through the feedback line ([0061] integrator 1511 integrates current supplied to the feedback line Fi during the first  sensing period. In this case, the amplifier AMP may be operated as a kind of current source. On the contrary, the integrator 1511 integrates current supplied from the feedback line Fi during the second sensing period) in response to the reference voltage (Fig. 3, Vref2, also see [0062]-[0064]), 

Lee does not expressly teach generate second sensing data by digital-converting the reference voltage. 

However ShinWoo Lee teach, generate second sensing data by digital-converting the reference voltage ([0045]). 


The motivation is to provide a method for driving the same, which reduce or prevent a common voltage distortion phenomenon caused by a coupling phenomenon and thereby improve image quality.


Regarding claim 22 Lee disclosed wherein the sensing unit (Fig. 5B) is configured to generate the reference voltage (Fig. 5B, Vref2) based on a node voltage at a node (Fig. 5B, at ND1 [0077] voltage at ND1) electrically connected to the pixel (Fig. 5B, item 170) and the feedback line (Fig. 5B).

Regarding claim 31 Lee disclosed wherein the pixel comprises: -26-1 79067/S1437an organic light emitting diode electrically connected between a first node and a second power voltage; 5a switching transistor electrically connected between the data line and a second node, wherein the switching transistor is configured to be turned on in response to a scan signal; a storage capacitor electrically connected between a first power voltage and the second node; 10a driving transistor configured to provide the organic light emitting diode with a current based on a stored voltage in the storage capacitor; and a sensing transistor electrically connected between the feedback line and the first node, wherein the sensing transistor is configured to be turned on in response to a sensing control signal (fig. 3, [0045]-[0056]). 
claim 32 Lee disclosed wherein the pixel further comprises a second switch (Fig. 2, SW2) electrically connected between the driving transistor (Fig. 2, M2)  and the first node, wherein the second switch is configured to be turned on in a first sensing period (Fig. 5B, [0069]).20 

Regarding claim 33 Lee disclosed wherein the pixel further comprises a third switch (Fig. 2, M3)  electrically connected between the first node and the organic light emitting diode (Fig. 2, OLED), wherein the third switch is configured to be turned on in a second sensing period (Fig.5B also see [0040]). 

Regarding claim 34 Lee disclosed a timing controller (Fig. 1, item 110) configured to generate compensation data to compensate degradation information of an organic light emitting diode of the pixel and deviation information of a threshold voltage of a driving transistor of the pixel based on the first sensing data and the second sensing data ([0007] display and the method incorporate components that are configured to compensate for degradation of an organic light emitting diode and a difference in the threshold voltage/mobility of a driving transistor also [0009] [0040] sensing unit 150 may sense degradation information of an organic light emitting diode OLED included in each pixel 170 and threshold voltage/mobility information of a driving transistor, i.e., a second transistor (M2 of FIG. 2) included in each pixel 170, store a compensation data CD related to the sensed information, and supply the stored compensation data CD to the timing controller 110. The sensing unit 150 may sense the degradation information of the organic light emitting diode OLED included in each pixel 170 during a first sensing 

Regarding claim 35 Lee disclosed wherein the timing controller comprises a memory configured to store the compensation data and is configured to correct the 5compensation data based on the first sensing data and the second sensing data ([0036] [0040]). 

Regarding claim 36 Lee disclosed a method of driving an organic light emitting display device comprising 
a pixel at an intersection of a data line, a feedback line, and a scan line ([0008] a pixel unit configured to include pixels arranged at intersection portions of data lines, feedback lines, scan lines and sensing control lines ), 
the method comprising: 
providing a data signal to the pixel through the data line to enable the pixel to emit light according to the data signal (fig. 1, [0042] "display period" means a period in which the pixel 170 emits light with a luminance level corresponding to a data signal output from the data driver 120); 
generating a reference voltage (Fig. 3, Vref2 also see [0018] generating an output voltage by integrating current supplied through a feedback line during a predetermined period; comparing the output voltage with the voltage of a reference power source; correcting a compensation data stored in a memory based on the comparison and correcting a data based on the compensation data, and adjusting the corrected data 
and generating first sensing data based on a sensing current that flows through the feedback line ([0061] integrator 1511 integrates current supplied to the feedback line Fi during the first  sensing period. In this case, the amplifier AMP may be operated as a kind of current source. On the contrary, the integrator 1511 integrates current supplied from the feedback line Fi during the second sensing period) in response to the reference voltage (Fig. 3, Vref2, also see [0062]-[0064]).

But does not teach generating second sensing data for the reference voltage.

However ShinWoo Lee teach, generating second sensing data for the reference voltage ([0045]).
Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Lee in light of Shin Lee so that it may include generating second sensing data for the reference voltage. 

Regarding claim 37 Lee disclosed wherein the reference voltage (Fig. 5B, Vref2)  is generated based on a node voltage (Fig. 5B, at ND1 [0077] voltage at ND1)  applied to a node electrically connected to the pixel (Fig. 5B, item 170)  and the feedback line in response to the data signal (Fig. 5B).

Regarding claim 38 Lee disclosed wherein generating the reference voltage comprises: sampling the node voltage; and -5- 112941219.1Appin No. 16/677,028 Amdt date January 29, 2021 Reply to Office action of October 30, 2020 outputting a sampled node voltage as the reference voltage (Fig. 5B, at ND1 [0077] voltage at ND1).

Regarding claim 40 Lee disclosed generating compensation data to compensate degradation information of an organic light emitting diode of the pixel and deviation information of a threshold voltage of a driving transistor of the pixel based on the first sensing data and the second sensing data ([0007] display and the method incorporate components that are configured to compensate for degradation of an organic light emitting diode and a difference in the threshold voltage/mobility of a driving transistor also [0009] [0040] sensing unit 150 may sense degradation information of an organic light emitting diode OLED included in each pixel 170 and threshold voltage/mobility information of a driving transistor, i.e., a second transistor (M2 of FIG. 2) included in each pixel 170, store a compensation data CD related to the sensed information, and supply the stored compensation data CD to the timing controller 110. The sensing unit .


Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140347332 A1) in view of Lee (US 20160117988 herein after ShinWoo Lee) and further in view of Lee (US 20150061981 herein after Shin Lee).

Regarding claim 23 Lee disclosed wherein the sensing unit comprises: a reference voltage generator configured to generate the reference voltage (Fig.5B, Vref2) based 20on the node voltage (Fig. 5B, at ND1 [0077] voltage at ND1); an integrator (Fig. 5B, item 1511) configured to integrate the sensing current ([0077] Current I2 corresponding to the data signal supplied through the data line Di during the second sensing period is supplied to the sensing circuit 151-i through the feedback line Fi  );
But does not teach a first converter configured to convert an output signal of the integrator into the first sensing data.
However Shin lee disclosed a first converter (Fig. 6, 422a) configured to convert an output signal of the integrator (Fig. 6, 422a) into the first sensing data (fig. 6, [0061] The analog-to-digital converter 422b generates the sensing data (Sdata) through an analog-to- digital conversion of the output voltage (Vout) which is output from the current-to-voltage converter 422a).

Therefore it would have been obvious to one of the ordinary skilled in the art before effective filing date to combine Lee in light of Shin Lee so that it may include a first converter configured to convert an output signal of the integrator into the first sensing data.

Regarding claim 24 Lee disclosed wherein the reference voltage generator is configured to sample the node voltage and to output a sampled node voltage as the reference voltage (Fig. 5B, at ND1 [0077] voltage at ND1).

Regarding claim 25 Lee disclosed wherein the reference voltage generator comprises a capacitor configured to store the node voltage (fig. 5B, C2).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140347332 A1) in view of Lee (US 20160117988 herein after ShinWoo Lee) and further in view of Lee (US 20150061981 herein after Shin Lee) and Kim (US 20080316154).
Regarding claim 26 Lee disclosed received node voltage and output to the reference voltage (Fig. 5B).
But, does not teach the reference voltage generator comprises a buffer amplifier.
However, Kim disclosed the reference voltage generator comprises a buffer amplifier (Fig. 12).


The secondary art US 20080316154 contain a known device (buffer amplifier) that application of base device therefore applying t buffer amplifier would have yielded predictable results.
Allowable Subject Matter
Claims, 27-30, 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. In light of new sets of claims, the Examiner updated Double Patenting Rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jo et. al. US 20150029171.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625